Case: 1:19-cr-00567 Document #: 61-1 Filed: 08/29/19 Page 1 of 1 PagelD #:297

pepo UY quoyy U4

QHS url spunoi Ajrep oyeur Jyeis Teorpowt pue sis1ZopoyoAsd oy} SuIpNyour Jyejs “UOLIppe UT “sIseq
ATJOOM B UO PAMITASL PUL PSTOJUOUT 9q 0} SNUTWOO TIM snyejs ZuISsNoyY sty ‘ssopayJoUON “USpIe AA,
dU} JO WOTSIOSIP pUNOs oY} 0} Id] ST STYR]S UOTUSJop SATIENSTUTUIpe UO SeUTUT

ue doujd 0} UOISTOOp SUL], ‘SI9Y}JO JO SOATOSUIOY} 0} BOTY} SNOLIOS B sosod uorendod [e1sues 94}

wl soussoid ponurljuoo sot} Ua NHS Ul snyeis UoTUs}eq] oATeAsTUpUpy UO pooryd oq 0} soyeurmt
sired (Stuy) SuIsnoy [etoods “QT OLZsS ‘uousye1§ wreioig) Aorod gog ‘Aletsojou pure ssuasjo
poeseyje sty Jo ssneoeq Stuy sty} 12 uonerndod yexouad I0j oyer1dordde 0q jou Aut oy “suosBor
Aytmoes pue Ayozes Joy ‘uorerndod [esoues 0} 08 0) Apeos oq ABU oY YSNoUIye yey} ST oNsst OUT,

 

Alte 23u spafqns

pieUudd] AA! ap 299
Biaquaaly anays *1 saydoysy> “UeWIYOlsd 70h |
WY ZE:OL 6LOz ‘92 IsNBNy ‘Aepuo/\ 21UaS

<nc6-doq AD > CD suiosg

 
